Citation Nr: 0945890	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  09-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for phlebitis of the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2009 rating decision which denied 
reopening the Veteran's claim for service connection.  
Regardless of the RO's decision not to reopen the claim, the 
Board is required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The Veteran testified before the undersigned during a 
September 2009 video conference hearing.  A transcript of the 
proceedings has been associated with the claims file.  
Following the Hearing, the Veteran submitted additional 
written argument that phlebitis is bilateral in nature.  This 
additional statement is essentially duplicative of testimony 
presented at his hearing when he asserted that the definition 
of bilateral would suggest that his phlebitis of the left leg 
is related to his service-connected right leg.  


FINDINGS OF FACT

1.  A March 1970 Board decision denied the Veteran's claim of 
entitlement to service connection for phlebitis of the left 
leg secondary to  his phlebitis of the right leg.

2.  Additional evidence received since the March 1970 Board 
decision is cumulative or redundant, and does not raise the 
possibility of substantiating the Veteran's claim for service 
connection for phlebitis of the left leg.


CONCLUSIONS OF LAW

1.  The March 1970 Board decision, which denied the claim of 
service connection for phlebitis of the left leg, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for phlebitis of 
the left leg; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009). The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the veteran be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

Prior to initial adjudication of the Veteran's claim to 
reopen, a December 2008 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  That letter also provided 
notice of the elements of new and material evidence and the 
reasons for the prior denial.  The criteria of Kent are also 
satisfied.  See Kent, supra.

Since the Board has concluded that the preponderance of the 
evidence is against reopening the claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  To the extent possible, 
private medical records identified by the Veteran have been 
associated with the claims file.  

The duty to assist extends to the provision of examination 
and medical opinions in certain cases.  See 38 C.F.R. 
§ 3.159(c).  The duty to assist extends to the provision of 
examination and medical opinions in certain cases.  See 
38 C.F.R. § 3.159(c).  The Veteran submitted to an additional 
VA examination in November 2008.  The Board is not required 
to reopen a previously denied claim solely because the 
Veteran was afforded a VA examination in connection with his 
petition to reopen. See Woehlaert v. Nicholson, 21 Vet. App. 
456, 464 (2007).  As discussed below, the Board concludes 
that new and material evidence has not been submitted on this 
claim.  No duty to assist examination provision could have 
been violated.  See id.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	New and Material Evidence

The Veteran initially raised a claim of service connection 
for his left leg phlebitis on a secondary basis, which was 
denied by the RO in a February 1969 rating decision.  He was 
notified of the adverse decision and his appellate rights 
that same month.  In March 1969, the Veteran appealed this 
decision and the Board adjudicated the matter and, on March 
1970, finding that the Veteran's left leg phlebitis was not 
related to service or aggravated by his service connected 
right leg phlebitis.  The matter became final.  In September 
2008, the Veteran filed a request to reopen his left leg 
phlebitis claim, which was denied in a January 2009 rating 
decision.  

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that a previously and 
finally disallowed claim may be reopened when "new and 
material" evidence is presented or secured with respect to 
that claim.  38 C.F.R. § 3.156(a) defines "new and material 
evidence."  "[N]ew evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

In the Veteran's prior claim, the claims file did not include 
any evidence showing that his left leg phlebitis was related 
to his service or his service-connected right leg phlebitis.  
Specifically, the claims file contained the Veteran's service 
treatment records which showed that in July 1943, the Veteran 
was diagnosed with an indirect, inguinal hernia on the left.  
A left herniorrhaphy was preformed.  The Veteran thereafter 
developed pain in the lower right abdomen and his right 
thigh.  In August 1943, he was diagnosed with right femoral 
and internal iliac phlebitis as a postoperative complication.  
In October 1945, the Veteran was hospitalized because of 
swelling in his right leg.  His hospital admission 
examination showed that the veins in his left leg were 
normal.  The records do not show that his left lower 
extremities were involved at that time.  The Veteran was 
examined in December 1947 where he complained of swelling in 
his right leg.  The claims file also included a February 1969 
letter from a private physician indicating that on February 
1968 the Veteran was diagnosed with left calf phlebitis "of 
one week's duration."  The examiner opined that the Veteran 
had old thrombophlebitis bilaterally with moderate stasis 
swelling.  A September 1969 letter confirms his diagnosis of 
phlebitis in his left leg and provides that the Veteran has 
an old phlebitis on his right leg and a more recent 
involvement of the left leg with bilateral stasis swelling.  

Since the Veteran's prior claim was denied in 1970, the 
Veteran submitted additional evidence relating to his left 
leg phlebitis claim, including an August 1972 letter from his 
private physician which indicated that the Veteran had 
bilateral varicose veins, which are more prevalent on his 
right side.  The letter provides a diagnosis of bilateral 
chronic venous insufficiency with stasis changes on the 
right.  The Veteran also submitted private medical records 
dated from September 1981 to October 1982 which indicate that 
he had right leg pain and complained of tingling to both 
legs.  Private medical records dated from January 2008 to 
August 2008 reveal that the Veteran occasionally complained 
of bilateral leg pain.  Further private medical records dated 
in August 2008 indicate that the Veteran had chronic pedal 
edema and leg discomfort.  

The Veteran was also afforded a VA examination in November 
2008 in connection with his claim.  The examiner diagnosed 
the Veteran with post-phlebitic syndrome of the right leg 
with chronic deep vein thrombosis of the right superficial 
femoral vein and popliteal veins, and bilateral incompetent 
superficial and a deep venous system.  The examiner noted 
that the post-phlebtic syndrome of the right was not the 
cause of the varicose and incompetent veins on the left.    

The additional medical evidence submitted since the Board's 
1970 decision is not sufficient to reopen the claim.  The 
additional treatment records do not address the question of 
in-service incurrence of left leg phlebitis or postservice 
aggravation of left leg phlebitis from the Veteran's service 
connected right leg phlebitis.  These treatment records, 
therefore, do not address the grounds of the prior final 
denial.  Thus, while new, they are not material.  
Furthermore, the November 2008 VA opinion provides a negative 
nexus that the Veteran's left leg phlebitis was caused or 
aggravated by his right leg phlebitis, which does not 
substantiate his claim for secondary service connection.  
Accordingly, while new, these records are not material and do 
not warrant reopening.  See 38 C.F.R. § 3.156(a).  

The Board also acknowledges that the Veteran has testified 
and provided written statements asserting that his left leg 
phlebitis is related to, or secondary to, his service 
connected right leg phlebitis.  These contentions are 
cumulative of the Veteran's assertions raised during his 
initial appeal of the denial of service connection in 1969.  
In this regard, the Board notes that he submitted a November 
1969 statement in which he asserted that his left leg 
condition was etiology related to his service connected right 
leg and that they shared a common etiology.  As these 
contentions were previously raised by the Veteran, they are 
not new.  

In sum, none of the evidence added to the record since the 
previous final Board decision relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a back disability.  The Veteran's 
assertions that left leg phlebitis is related to service or 
to his service-connected right leg phlebitis had previously 
been voiced and were considered by the Board in 1970; the 
current assertions are therefore cumulative.  Similarly, 
medical evidence disclosing that the veteran continues to 
suffer from a left leg condition is not new and material.  In 
this regard the Board notes that evidence tending to confirm 
a previously established fact is cumulative.  Accordingly, 
none of the evidence added to the file since the March 1970 
Board decision is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
left leg phlebitis. Accordingly, the claim is not reopened.  
See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of service connection for 
left leg phlebitis is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


